PD-0797-15
                                   PD-0797-15                                     COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                Transmitted 6/29/2015 11:42:35 AM
                                                                                   Accepted 6/29/2015 5:03:19 PM
                                     NO. ________________                                          ABEL ACOSTA
                                                                                                           CLERK
                        IN THE COURT OF CRIMINAL APPEALS
                                   AUSTIN, TEXAS
              ________________________________________________________

                                       ARTURO CHAVEZ
                                                Petitioner,

                                                 V.

                               THE STATE OF TEXAS
                                             Respondent.
             _________________________________________________________

                  On Appeal from the 338th Judicial District Court of Harris
                         County, Texas - Trial Court No. 1338052
                               Appeal No. 01-14-00232-CR
             _________________________________________________________

                   MOTION FOR EXTENSION OF TIME TO FILE
                     PETITION FOR DISCRETIONARY REVIEW
            __________________________________________________________

TO THE HONORABLE JUSTICES OF SAID COURT:

       Arturo Chavez, Appellant, moves this Court for a thirty-day extension of time to file his

petition for discretionary review. The court of appeals issued its opinion on May 28, 2015, making

a petition due on June 29, 2015. Counsel has been unable to complete a petition by the deadline

due to numerous conflicts in his schedule. The matter that has consumed much of counsel’s time

in the last thirty days is United State v. Robert Durst, No, 15-CR-091, In the United States District

Court, for the Eastern District of Louisiana, New Orleans, Louisiana. Counsel was responsible for

researching and drafting pretrial motions in that complex case. Counsel requests an additional

thirty days to prepare a petition on Appellant’s behalf.




                                                                          June 29, 2015
                                               Respectfully submitted,

                                               DeGUERIN, DICKSON, HENNESSY & WARD

                                               /s/Matt Hennessy
                                               Matt Hennessy
                                               State Bar No. 00787677
                                               1018 Preston, 7th Floor
                                               Houston, Texas 77002
                                               (713 223-5959 Telephone
                                               (713) 223-9231 Facsimile
                                               matt@deguerin.com

                                               Attorney for Petitioner




                                 CERTIFICATE OF SERVICE

         This will certify that a true and correct copy of the foregoing Motion for Extension of Time
to File Petition for Discretionary Review has been delivered to all interested parties, via electronic
filing, on June 29, 2015.


                                               /s/Matt Hennessy
                                               Matt Hennessy